Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the Appeal Brief filed on 02/26/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
If an appellant wishes to reinstate an appeal after prosecution is reopened, appellant must file a new notice of appeal in compliance with 37 CFR 41.31and a complete new appeal brief in compliance with 37 CFR 41.37. Any previously paid appeal fees set forth in 37 CFR 41.20 for filing a notice of appeal, filing an appeal brief, and requesting an oral hearing (if applicable) will be applied to the new appeal on the same application as long as a final Board decision has not been made on the prior appeal. 
If, however, the appeal fees have increased since they were previously paid, then appellant must pay the difference between the current fee(s) and the amount previously paid. Appellant must file a complete new appeal brief in compliance with the format and content requirements of 37 CFR 41.37(c) within two months from the date of filing the new notice of appeal. See MPEP § 1205.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
/ALFORD W KINDRED/               Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                         





DETAILED ACTION
This is an Office Action in response to the present US application number 15/299185, filed on 10/20/2016.
Claims 1-20 are presented for examination, with claims 1, 14 and 20 being independent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parkison et.al., US 2015/0370827 (hereinafter “Parkison”), and further in view of Novik et al., US 2009/0198702 (hereinafter “Novik”).

Regarding claim 1, Parkison discloses, a method for data synchronization, comprising:
registering, in a database accessible by a plurality of nodes included in a cloud cluster system, node information for each of the plurality of nodes during an initialization of an application context for an application having at least one instance of multiple instances running on each of the plurality of nodes (Parkison: [0033], [0043] and [0053], e.g. the invention is provided in the context of a particular application and its requirements.  Each file in the distributed filesystem is associated with a cloud controller that "owns" (e.g., actively manages) the file. For instance, the cloud controller from which a file was first written may by default be registered (in the file block metadata) as the owner (e.g., the owning cloud controller) of the file.  File can be shared and accessed in a cloud-based storage system);
storing an update for data in (i) a local storage of a given one of the plurality of nodes and (ii) the database, responsive to a request to update the data received by the given one of the plurality of nodes (Parkison: [0046] and [0051], e.g. Each cloud controller maintains (e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system);
generating a modified version of the request that includes details for the updated data (Parkison:[0008],e.g. Each cloud controller updates the tracked version information for a file whenever the cloud controller either updates ); and
Parkison does not explicitly disclose:
calling an application programming interface (API) to update a state of respective local storages for other ones of the plurality of nodes with the update responsive to the modified version of the request, such that the update is synchronized across the at least one instance of the multiple instances running on each of the plurality of nodes.
Novik teaches:
calling an application programming interface (API) to update a state of respective local storages for other ones of the plurality of nodes with the update responsive to the modified version of the request, such that the update is synchronized across the at least one instance of the multiple instances running on each of the plurality of nodes (Novik: [0035], [0042]-[0044] and Fig. 4, e.g. updates are made directly to a local store.   The set of objects can be synchronized with any other nodes of the multi-master synchronization environment via a set of standardized REST APIs.  Set of REST based APIs, using a simple set of common commands predicated on the knowledge framework described below, can be used by all nodes of a multi-master synchronization environment 400 to achieve cross network synchronization and propagation of knowledge at minimal cost to implementing nodes. As mentioned, a set of nodes 420, 422, can implement local stores 410, 412, respectively, for purposes of synchronizing knowledge. Such nodes 420 and 422 synchronize using a set of REST based APIs 405).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for synchronizing file updates between two cloud Novik: [0015]).

Regarding claim 2, Parkison further  disclose, wherein the local storage is implemented using a hash map (Parkison:[0009], e.g. The cloud controller receiving the request can use this version identifier to determine whether the file has been modified more recently locally).

Regarding claim 3, Parkison further discloses, wherein the updated information comprises credential information (Parkison: [0116], e.g. cloud controllers sending a request for a write lock to the owning cloud controller for a file may be configured to always include version identification information for the requested file to ensure that they have the most recent metadata for the requested file).

Regarding claim 4, Parkison further discloses, applying a locking mechanism to the local storage of the other ones of the plurality of nodes responsive to the request to update the data (Parkison: [0053], e.g. A cloud controller attempting to write a file owned by another cloud controller first contacts the owner with a request to lock the file. The owner can determine whether to grant or deny the lock request).

Parkison: [0059],  e.g. FIG. 6 illustrates the previously-described distributed filesystem, in which a distributed set of cloud controllers collectively provide file services to a distributed set of clients. Consider a scenario in which a client 600 modifies a file ("file Y"). Client 600's request to perform a write on file Y results in client 600's associated cloud controller (cloud controller 604) acquiring a write lock for file Y from the cloud controller that "owns" file Y. After client 600 finishes writing file Y and closes the file handle, cloud controller 604 writes the changed data to cloud storage system 302 (via an incremental data snapshot) and then communicates any changed metadata to the other cloud controllers (via an incremental metadata snapshot). These cloud controllers update their metadata accordingly, thereby making the modified data available to the other clients of the distributed filesystem).

Regarding claim 8, Novik further teaches, wherein said calling step uses a Representational State Transfer (REST) API call that is unexposed to any external clients of the plurality of nodes (Novik: [0042]-[0044] and Fig. 4, e.g. the set of objects can be synchronized with any other nodes of the multi-master synchronization environment via a set of standardized REST APIs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for synchronizing file updates between two cloud controllers of a distributed filesystem as disclosed by Parkison to include multi-master synchronization Novik: [0015]).

Regarding claim 9, Novik further teaches, wherein said calling step uses a Representational State Transfer (REST) API call that is secured using an authentication standard (Novik: [0042], e.g. the set of objects can be synchronized with any other nodes of the multi-master synchronization environment via a set of standardized REST APIs, which may or may not have an independent connection to a service).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for synchronizing file updates between two cloud controllers of a distributed filesystem as disclosed by Parkison to include multi-master synchronization infrastructure as taught by Novik to provide enabling loosely coupled networked client and server devices, applications and services to efficiently convey and receive synchronization knowledge across interconnecting network(s) (Novik: [0015]).

Regarding claim 10, Novik further teaches, wherein the authentication standard is token based and configured to keep the token unexposed to any external clients of the plurality of nodes (Novik: [0070], e.g. REST enables a shared understanding of data types with metadata, but also limits the scope of what is revealed to a standardized interface).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for synchronizing file updates between two cloud Novik: [0015]).

Regarding claim 11, Novik further teaches, wherein the modified version of the request that includes the details for the updated data enables the other ones of the plurality of nodes to receive the update without accessing the database (Novik: [0039], e.g. rather than synchronizing in a dedicated manner between client application 200 with server 230 or directly with sync engine 220 as an intermediary between client 200 and server 230, a client application can direct that a set of objects be synchronized to client cache 210, or another accessible local store. The set of objects can then be updated locally, with changes being tracked locally so that at a later time, the changes can be conveyed to the server 230 or sync layer 220 as a group of changes, which can be represented efficiently, in contrast to a technique that sends changes one at a time, such as a dedicated conventional system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for synchronizing file updates between two cloud controllers of a distributed filesystem as disclosed by Parkison to include multi-master synchronization infrastructure as taught by Novik to provide enabling loosely coupled networked client and server devices, applications and services to efficiently convey and receive synchronization knowledge across interconnecting network(s) (Novik: [0015]).

Parkison: [0116], e.g. cloud controllers sending a request for a write lock to the owning cloud controller for a file may be configured to always include version identification information for the requested file to ensure that they have the most recent metadata for the requested file).

Regarding claim 13, Novik further teaches, bypassing the database and retrieving the update from the local storage of the given one of the plurality of nodes, responsive to an operational request for the update sent to the given one of the plurality of nodes ( Novik [0039],e.g. rather than synchronizing in a dedicated manner between client application 200 with server 230 or directly with sync engine 220 as an intermediary between client 200 and server 230, a client application can direct that a set of objects be synchronized to client cache 210, or another accessible local store. The set of objects can then be updated locally, with changes being tracked locally).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for synchronizing file updates between two cloud controllers of a distributed filesystem as disclosed by Parkison to include multi-master synchronization infrastructure as taught by Novik to provide enabling loosely coupled networked client and server devices, applications and services to efficiently convey and receive synchronization knowledge across interconnecting network(s) (Novik: [0015]).



Claim 20 recited a cloud cluster system is similar to subject matters of claim 1.  Therefore, claim 20 has been rejected by the same reasons as indicted in claim 1.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Parkison, in view of Novik, and further in view of Tompkins, US 8,412,810 (hereinafter “Tompkins”).

Parkinson discloses: registering node information  and instantiating a new instance of the application to run on the node (Parkison: [0033], [0043] and [0053], e.g. the invention is provided in the context of a particular application and its requirements.  Each file in the distributed filesystem is associated with a cloud controller that "owns" (e.g., actively manages) the file. For instance, the cloud controller from which a file was first written may by default be registered (in the file block metadata) as the owner (e.g., the owning cloud controller) of the file.  File can be shared and accessed in a cloud-based storage system).
However, Parkinson in view of Novik do not explicitly disclose:  new node and removed node.

Regarding claim 6, Tompkins teaches a new node (Tompkins: col. 8, lines 32-48, e.g. to change the size of the application tier, either adding or removing application nodes.  Wherein, the adding node has been interpreted as a new node).


Regarding claim 7 Tompkins further teaches unregistering node information for a particular one of the plurality of nodes, responsive to the particular one of the plurality of nodes being removed from the cloud cluster system (Tompkins: col. 8, lines 32-48, e.g. When removing nodes from the cluster, notification messages contain information (interpreted as unregistering node information) about the removed nodes).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify data synchronization management as disclosed by Parkison in view of Novik to include system and method to provision and manage a clustered computing application deployed on a cloud as taught by Tompkins to provide cost saving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153